

Added Facility:
[Springtree Facility]


SIXTEENTH AMENDMENT TO AMENDED
AND RESTATED MASTER LEASE
THIS SIXTEENTH AMENDMENT TO AMENDED AND RESTATED MASTER LEASE (this “Amendment”)
is made and entered into as of June 28, 2013 (the “Amendment Date”), by and
among each of the Persons whose signatures are affixed hereto
and identified as “Lessors” (collectively, “Lessor”), on the one hand, and each
of the Persons whose signatures are affixed hereto and identified as “Lessees”
(collectively, and jointly and severally, “Lessee”), on the other hand, and
consented to by Guarantors (as defined below), with respect to the following:
R E C I T A L S
A.    Lessor, as the current “Lessor,” and Lessee, as the current “Lessee,” are
parties to that certain Amended and Restated Master Lease dated as of April 20,
2005 (the “Original Master Lease”), as amended by that certain First Amendment
to Amended and Restated Master Lease dated as of September 1, 2005 (the “First
Amendment”), that certain Second Amendment to Amended and Restated Master Lease
dated effective as of December 22, 2005 (the “Second Amendment”), that certain
Third Amendment to Amended and Restated Master Lease dated as of January 31,
2006 (the “Third Amendment”), that certain Fourth Amendment to Amended and
Restated Master Lease and Consolidation and Restatement of Beckett Lake Facility
Master Lease dated as of May 24, 2006 (the “Fourth Amendment”), that certain
Fifth Amendment to Amended and Restated Master Lease dated as of June 1, 2006
(the “Fifth Amendment”), that certain Sixth Amendment to Amended and Restated
Master Lease dated as of August 1, 2006 (the “Sixth Amendment”), that certain
Seventh Amendment to Amended and Restated Master Lease dated as of October 2,
2006 (the “Seventh Amendment”), that certain Eighth Amendment to Amended and
Restated Master Lease dated as of August 8, 2007 (the “Eighth Amendment”), that
certain Ninth Amendment to Amended and Restated Master Lease dated as of
August 15, 2007 (the “Ninth Amendment”), that certain Tenth Amendment to Amended
and Restated Master Lease dated as of May 27, 2008 (the “Tenth Amendment”), that
certain Eleventh Amendment to Amended and Restated Master Lease dated as of
September 19, 2008 (the “Eleventh Amendment”), that certain Twelfth Amendment to
Amended and Restated Master Lease dated as of May 12, 2010 (the “Twelfth
Amendment”), that certain Thirteenth Amendment to Amended and Restated Master
Lease dated as of July 19, 2012 (the “Thirteenth Amendment”), that certain
Fourteenth Amendment to Amended and Restated Master Lease dated as of March 1,
2013 (the “Fourteenth Amendment”), and that certain Fifteenth Amendment to
Amended and Restated Master Lease dated as of May 31, 2013 (the “Fifteenth
Amendment”, and together with the First Amendment, the Second Amendment, the
Third Amendment, the Fourth Amendment, the Fifth Amendment, the Sixth Amendment,
the Seventh Amendment, the Eighth Amendment, the Ninth Amendment, the Tenth
Amendment, the Eleventh Amendment, the Twelfth Amendment, the Thirteenth
Amendment, and the Fourteenth

1

--------------------------------------------------------------------------------



Amendment, collectively, the “Amendments”). The Original Master Lease, as
amended by the Amendments, and as may have otherwise been from time to time
amended, supplemented or otherwise modified, is hereinafter referred to as the
“Master Lease.” All capitalized terms used but not defined herein shall have the
meanings ascribed thereto in the Master Lease.
B.    Pursuant to the terms of (i) that certain Guaranty of Obligations dated as
of April 20, 2005 (as the same may have been amended, supplemented, reaffirmed
or otherwise modified from time to time, the “SSL Guaranty”), made by
Summerville Senior Living, Inc., a Delaware corporation (“SSL”) in favor of
Lessor and (ii) that certain Guaranty of Obligations dated as of September 17,
2007 (as the same may have been amended, supplemented, reaffirmed or otherwise
modified from time to time, the “Emeritus Guaranty”, and together with the SSL
Guaranty, collectively, the “Guarantees”, and each, a “Guaranty”), made by
Emeritus Corporation, a Washington corporation (“Emeritus”, and together with
SSL, collectively, the “Guarantors”, and each, a “Guarantor”) in favor of
Lessor, Guarantors have guaranteed the obligations of Lessee under the Master
Lease, all as more particularly described in the Guarantees.
C.    FAEC Holdings (EP), LLC, as Buyer, and HC3 Sunrise, LLC, as Seller, have
entered into to that certain Contract of Acquisition, dated as of May 31, 2013
(as the same may be amended or modified in accordance with the terms thereof,
the “Springtree Facility Contract of Acquisition”), pursuant to which FAEC
Holdings (EP), LLC is purchasing and acquiring from HC3 Sunrise, LLC on and
effective as of the Effective Date, the following:
(i)    the real property located in Broward County Florida and more particularly
described on Exhibit A-21 attached hereto, together with all improvements and
fixtures thereon, related rights and certain Personal Property relating thereto
(the “Springtree Facility”);
D.    Effective immediately upon the later of the Amendment Date and the Closing
Date (as defined in the Springtree Facility Contract of Acquisition), (the
“Effective Date”), Lessor desires to add to the Leased Property and lease to
Lessee, and Lessee desires to lease from Lessor, the Springtree Facility, upon
the terms and conditions set forth in the Master Lease, as amended by this
Amendment.
E.    Lessor and Lessee desire to enter into this Amendment to effectuate the
matters set forth in the above Recitals, all as more particularly described
herein.
AMENDMENT
NOW THEREFORE, in consideration of the foregoing Recitals and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Lessor and Lessee hereby agree as follows:
1.Leasing. Lessor hereby leases to Lessee and Lessee hereby leases from Lessor,
the Leased Property of the Springtree Facility upon all of the terms and
conditions set forth in the Master Lease, as amended by this Amendment. All
references herein and in the

2

--------------------------------------------------------------------------------



Master Lease to a “Facility” or “Facilities” shall mean each Facility (as
defined in the Master Lease) together with the Springtree Facility.
2.    Joint and Several Liability of Lessee. From and after the Effective Date,
Emeritus Corporation, a Washington Corporation ("Emeritus") shall (i) be jointly
and severally liable for all of the obligations of the “Lessee” under the Master
Lease, as hereby amended, and (ii) assume jointly and severally with Current
Lessee, all obligations of “Lessee” arising under the Master Lease, as hereby
amended, on, prior to or after the Effective Date.
3.    Modifications to Terms of the Master Lease. Effective as of the Effective
Date, the Master Lease shall be amended and supplemented in the following
particulars:
(a)    New Definitions. Except as otherwise expressly provided or unless the
context otherwise requires, for all purposes of the Master Lease, as hereby
amended, the terms defined in this Section 3(a) shall have the meanings assigned
to them as provided below and shall be added to Article II of the Original
Master Lease (as amended by the Amendments) to read, in their entireties, as
follows:
“Aggregate Costs of the Springtree Facility Capital Renovation Project(s): With
respect to the Springtree Facility, the actual out-of-pocket costs actually
incurred by Lessee pursuant to the provisions of the Master Lease, as hereby
amended, in connection with the Springtree Facility Capital Renovation Project,
including all costs of design, construction, installation and obtaining all
governmental approvals and permits with respect to the Springtree Facility, the
Springtree Facility Capital Renovation Site Review Fees and the Springtree
Capital Renovation Lessor Costs.”
“Springtree Facility: That certain Facility located in Sunrise, Florida.”
“Springtree Facility Capital Renovation Project: Any capital refurbishment to
the Springtree Facility, the scope, plans and specifications, and a detailed
final cost budget of which is to be mutually agreed upon by Lessor and Lessee
after the Effective Date.”
“Springtree Capital Renovation Project Allowance: A total aggregate allowance
for the Springtree Facility Capital Renovation Project equal to One Million and
No/100 Dollars ($1,000,000.00). Notwithstanding anything to the contrary in the
Master Lease, as amended by this Amendment, the Springtree Capital Renovation
Project Allowance shall not count towards the Annual Minimum Capital Project
Amount with respect the Springtree Facility, and Lessee’s expenditure and
reimbursement, if any, of all or a portion of the Springtree Facility Capital
Renovation Project Allowance shall be in addition to the Annual Minimum Capital
Project Amount with respect to the Springtree Facility.”
“Springtree Facility Capital Renovation Project Allowance Lease Rate: If the
applicable disbursement takes place during the first Lease Year with respect to
the Springtree Facility, Seven and One-Quarter Percent (7.25%), and if the
applicable disbursement takes place during the second Lease Year with respect to
the Springtree Facility, Seven and One-Half Percent (7.5%).

3

--------------------------------------------------------------------------------



“Springtree Facility Capital Renovation Site Review Fees: As defined in
Section 4 of the sixteenth amendment to the Master Lease.”
“Springtree Facility Contract of Acquisition: As defined in Recital C of the
sixteenth amendment to the Master Lease.”
“Springtree Facility Escalator: An amount equal to the greater of (i) the CPI
Increase or (ii) Three Percent (3.0%).”
“Springtree Facility Partial Lease Year CPI Increase: For purposes of
determining the Springtree Facility Purchase Price, the percentage increase, if
any, in (i) the Cost of Living Index published for the month which is two
(2) months prior to the date of closing of Lessee’s purchase of the Leased
Property of the applicable Springtree Facility, over (ii) the Cost of Living
Index published for the month which is two (2) months prior to the commencement
of the then current Lease Year in which such closing occurs.”
“Springtree Facility Purchase Price: At any given time, an amount equal to the
greater of:
(i) the Fair Market Value of the Springtree Facility, less Fifty Percent (50%)
of the amount arrived at by subtracting (A) the sum described in clause (ii) of
this definition from (B) the Fair Market Value of the Springtree Facility; or
(ii) the sum of: (A) the Allocated Initial Investment with respect to the
Springtree Facility, as increased each Lease Year from and after the Restatement
Date for the Springtree Facility by the greater of (1) the Fixed Adjustment
Factor (cumulative and compounded) for the Springtree Facility (and, as also
increased by the Fixed Adjustment Factor on the date of closing if Lessee’s
purchase of the Leased Property of the Springtree Facility occurs on any day
other than the first (1st) day of the Lease Year with respect to the Springtree
Facility) and (2) the applicable CPI Increase (cumulative and compounded) for
the Springtree Facility commencing upon the expiration of the first (1st) Lease
Year with respect to the Springtree Facility, and upon the expiration of each
Lease Year thereafter with respect to the Springtree Facility (and, as also
increased by the Springtree Facility Partial Lease Year CPI Increase on the date
of closing if Lessee’s purchase of the Leased Property of the Springtree
Facility occurs on any day other than the first (1st) day of a Lease Year with
respect to the Springtree Facility Facility); plus (B) any Capital Addition
Costs paid, funded or accrued by Lessor with respect to the Springtree Facility,
as increased from and after the date of each such payment, funding or accrual by
Lessor of any such Capital Addition Costs by the greater of (1) the Fixed
Adjustment Factor each Lease Year (cumulative and compounded) for the Springtree
Facility (and, as also increased by the Fixed Adjustment Factor on the date of
closing if Lessee’s purchase of the Leased Property of the Springtree Facility
occurs on any day other than the first (1st) day of a Lease Year with respect to
the Springtree Facility) and (2) the applicable CPI Increase (cumulative and
compounded) for the Springtree Facility commencing upon the expiration of the
first (1st) Lease Year with respect to the Springtree Facility, and upon the
expiration of each Lease Year thereafter with respect to

4

--------------------------------------------------------------------------------



the Springtree Facility (and, as also increased by the Springtree Facility
Partial Lease Year CPI Increase on the date of closing if Lessee’s purchase of
the Leased Property of the Springtree Facility occurs on any day other than the
first (1st) day of a Lease Year with respect to the Springtree Facility).
For purposes of this Section, the definition of “Fixed Adjustment Factor” shall
mean Three Percent (3%); provided, however, that if the closing of Lessee’s
purchase of the Leased Property of the Springtree Facility occurs on a date
other than the first (1st) day of a Lease Year with respect to the Springtree
Facility, then such “Fixed Adjustment Factor” as of the date of such closing
shall mean Three Percent (3%) times a fraction, the numerator of which equals
the number of days elapsed in the Lease Year in which such closing occurs, and
the denominator of which is three hundred sixty (360).”
“Springtree Facility Put Event Price: With respect to the Springtree Facility at
any given time, the sum of (i) the Minimum Repurchase Price for the Springtree
Facility, plus (ii) an amount which, upon the closing, equals an annually
compounded return equal to the applicable Springtree Facility Escalator per year
on (A) the Allocated Initial Investment for the Springtree Facility accruing
from and after the Restatement Date and (B) any Capital Addition Costs funded by
Lessor for the Springtree Facility accruing from and after the date of funding;
provided, however, that if the closing of Lessee’s purchase of the Leased
Property of the Springtree Facility occurs on a date other than the first (1st)
day of a Lease Year with respect to such Facility, then for purposes of
determining the annually compounded return applicable for the Lease Year in
which such closing occurs, the Springtree Facility Escalator shall be an amount
equal to Three Percent (3.0%) times a fraction, the numerator of which equals
the number of days elapsed in the Lease Year in which such closing occurs, and
the denominator of which is three hundred sixty (360).”
(b)    Supplemented Definitions. The following definitions appearing in
Article II of the Original Master Lease (as amended by the Amendments) shall be
supplemented as follows:
Annual Minimum Capital Project Amount: With respect to the Springtree Facility,
during each Lease Year with respect to such Facility, (i) if the subject Lease
Year is the first or second Lease Year with respect to the Springtree Facility,
an amount equal to (A) the number of licensed units located at the Springtree
Facility times (B) Five Hundred Dollars ($500.00), (ii) if the subject Lease
Year is the third Lease Year with respect to the Springtree Facility, an amount
equal to (A) the number of licensed units located at the Springtree Facility
times (B) Eight Hundred Dollars ($800.00), and (iii) commencing upon the
expiration of the third Lease Year with respect to the Springtree Facility and
upon the expiration of each Lease Year with respect to the Springtree Facility
thereafter during the Term (i.e. including the Extended Term), an amount equal
to the Annual Minimum Capital Project Amount in effect as of the expiration of
the immediately preceding Lease Year with respect to the Springtree Facility, as
increased by the Springtree Facility Escalator.
Annual Minimum Capital Project Amount Overage: With respect to the Springtree
Facility for any Lease Year with respect to such Facility, an amount equal to
(a) the

5

--------------------------------------------------------------------------------



amount calculated as (i) the Capital Project Costs incurred and paid by Lessee
in funding Capital Projects for such Springtree Facility in the immediately
preceding two (2) Lease Years and for which Lessor has received paid invoices,
receipts or other commercially reasonable evidence or supporting information as
is customary to evidence such expenditures, verifying the cost and payment of
funding such Capital Projects, and an Officer’s Certificate certifying that the
applicable item(s) of Capital Projects have been completed, minus (ii) the
amounts disbursed by Lessor to Lessee from any Replacement Reserve on account of
such Capital Projects to such Springtree Facility in accordance with the terms
of Section 9.3.1 of the Master Lease, as hereby amended, in excess of (b) the
Annual Minimum Capital Project Amount for such Springtree Facility for such
prior two (2) Lease Year period.
Capital Additions. Any Springtree Facility Capital Renovation Project shall at
all times be deemed a Capital Addition for purposes of the Master Lease, as
hereby amended, for such Facility.
Capital Addition Costs. The Springtree Facility Capital Renovation Project
Allowance as provided for herein shall be treated for all purposes as Capital
Addition Costs financed and paid for by Lessor under the Master Lease, as hereby
amended, for such Facility.
Deed: As defined in the Springtree Facility Contract of Acquisition.
Fair Market Rental: With respect to the Springtree Facility, the definition of
Fair Market Rental applicable to the Group 2 Facilities, the Group 3 Facilities,
the Group 4 Facilities, the Group 5 Facilities, the Chestnut Hill Facility, the
Beckett Lake Facility, the Group 8 Facilities, the Fox Run Facility, and the
Group 10 Facility but in each instance relating to the Spring Tree Facility.
Lease Year: With respect to the Springtree Facility, the first Lease Year for
such Facility shall be the period commencing on the Restatement Date and ending
June 30, 2014, and each subsequent Lease Year for the Springtree Facility shall
be each period of twelve (12) full calendar months after the last day of the
prior Lease Year; provided, however, that the last Lease Year for the Springtree
Facility during the Term may be a period of less than twelve (12) full calendar
months and shall end on the last day of the Term for such Facility.
Restatement Date: With respect to the Springtree Facility, the Effective Date of
the sixteenth amendment to this Master Lease, which shall also be the
commencement date of the Master Lease, as hereby amended, with respect to the
Springtree Facility.
Transaction Documents: The meaning given to such term in the Original Master
Lease (as amended by the Amendments), together with the sixteenth amendment to
the Master Lease and the Springtree Facility Contract of Acquisition.
(c)    Definition of Lessee. The definition of “Lessee” appearing in Article II
of the Master Lease (as amended and restated by the Amendments) shall be further
amended and restated to add Emeritus thereto.

6

--------------------------------------------------------------------------------



(d)    Leased Property; Term. The phrase “Group 3 Facilities, the Group 4
Facilities, the Group 5 Facilities, the Chestnut Hill Facility, the Group 8
Facilities, the Fox Run Facility and the Group 10 Facilities, the applicable
Restatement Date” appearing in the last paragraph of Article I of the Original
Master Lease (as amended by the Amendments) is hereby amended to read “Group 3
Facilities, the Group 4 Facilities, the Group 5 Facilities, the Chestnut Hill
Facility, the Group 8 Facilities, the Fox Run Facility, the Group 10 Facilities,
and the Springtree Facility, the applicable Restatement Date.”
(e)    Minimum Rent for the Springtree Facility. With respect to the Springtree
Facility:
(i)    Subject to the upward adjustments as provided in clause (ii) below, for
the period from the Effective Date through the expiration of the first (1st)
Lease Year with respect to the Springtree Facility, Lessee shall pay to Lessor
as monthly “Allocated Minimum Rent” for the Springtree Facility at the times and
in the manner provided in Section 3.1 of the Master Lease, as hereby amended,
the amount allocated to and set forth or determined pursuant to the formula
opposite the Springtree Facility on Exhibit C to the Master Lease, as hereby
amended. The first monthly payment of Allocated Minimum Rent for the Springtree
Facility shall be payable on the Effective Date (prorated as to any partial
calendar month at the beginning of the Term with respect to the Springtree
Facility).
(ii)    The monthly Allocated Minimum Rent with respect to the Springtree
Facility shall be increased automatically upon the date of disbursement (if any)
of each portion of the Springtree Facility Capital Renovation Project Allowance,
to be equal to the sum of (1) the monthly Allocated Minimum Rent in effect
immediately prior to such disbursement date (taking into account any previous
increases), plus (2) that amount equal to one-twelfth (1/12th) of the product of
(x) the amount of the Springtree Facility Capital Renovation Project Allowance
so disbursed, times (y) the Springtree Facility Capital Renovation Project
Allowance Lease Rate. Such monthly Allocated Minimum Rent as so increased shall
remain in effect for the balance of the then current Lease (unless further
increased pursuant to the terms and provisions hereof or otherwise). To the
extent such increase does not occur on the first (1st) day of a calendar month,
then such increase for the applicable month in which the same occurs shall be
prorated for such month.
(iii)    Subject to upward adjustments as provided in clause (ii) above,
commencing upon the expiration of the first (1st) Lease Year for the Springtree
Facility and upon the expiration of each Lease Year thereafter during the Fixed
Term, the then current monthly Allocated Minimum Rent for the Springtree
Facility for such Lease Year shall be increased by an amount equal to the
Springtree Facility Escalator. Upon the commencement of the first (1st) Lease
Year of each Extended Term for the Springtree Facility, if any, the initial
monthly Allocated Minimum Rent for the Springtree Facility shall be equal to the
greater of (a) the then current monthly Fair Market Rental for the Springtree
Facility and (b) the monthly Allocated Minimum rent payable for the Springtree
Facility during the last Lease Year of the immediately preceding term, as
increased by an amount equal to the Springtree Facility Escalator. Commencing
upon the expiration of the first (1st) Lease Year of each Extended Term

7

--------------------------------------------------------------------------------



for the Springtree Facility, if any, and upon the expiration of each Lease Year
thereafter during such Extended Term, the then-current monthly Allocated Minimum
Rent for the Springtree Facility shall be adjusted by an amount equal to the
Springtree Facility Escalator.
(iv)    The last paragraph of Section 3.1 of the Original Master Lease shall
apply with respect to any adjustment of the Allocated Minimum Rent with respect
to the Springtree Facility pursuant to clauses (ii) and (iii) above.
(v)    Lessee shall continue to pay all Minimum Rent with respect to the balance
of the Facilities at the times, in the manner and in the amounts set forth in or
determined by the Master Lease, as hereby amended.
(f)    Condition of the Leased Property.
(i)    The phrase “Group 3 Facilities, the Group 4 Facilities, the Group 5
Facilities, the Chestnut Hill Facility, the Group 8 Facilities, the Fox Run
Facility and the Group 10 Facilities, the applicable Restatement Date,”
appearing in clause (ii) and in clause (b) of Section 7.1 of the Original Master
Lease (as amended by the Amendments) is hereby amended to read “Group 3
Facilities, the Group 4 Facilities, the Group 5 Facilities, the Chestnut Hill
Facility, the Group 8 Facilities, the Fox Run Facility, the Group 10 Facilities,
and the Springtree Facility, the applicable Restatement Date,” in each instance.
(ii)    Section 7.4.2 is hereby amended by deleting the words “Intentionally
Omitted” therefrom and inserting in their place, the following:
“Notwithstanding the foregoing, solely as it relates to the Springtree Facility,
the above Section 7.4.1 shall not be deemed violated (i) with respect to
facilities owned, leased or managed by Lessee or its Affiliates as of the
Springtree Restatement Date, (ii) with respect to facilities owned, leased or
managed by Lessor or any Affiliate of Lessor that are transferred by Lessor to
Lessee from time to time, and (iii) if any of Lessee’s or its Affiliate’s
interest in a facility located within a five (5) mile radius outward from the
outside boundaries of the Land shall arise by virtue of any of Lessee’s or its
Affiliate’s acquisition of the operation, ownership, management or other
ownership interest in a portfolio, directly or indirectly, by operation of law
or otherwise, and less than twenty percent (20%) of the facilities in such
portfolio are located within a five (5) mile radius outward from the outside
boundaries of the Land (such acquisition, a “Portfolio Acquisition”).
Notwithstanding the foregoing, solely as it relates to the Springtree Facility,
in the event that Lessee or any Affiliate of Lessee consummates a Portfolio
Acquisition, Lessor may, at Lessor’s election, require that Lessee or its
applicable Affiliate sell, dispose of or cease to manage, or transfer the
management of, as applicable, any facility located within the Prohibited Area
acquired as part of a Portfolio Acquisition, to a non-Affiliate of Lessee within
twenty-four (24) months of the consummation of the Portfolio Acquisition.
Without limiting any of Lessor’s other rights and remedies hereunder, at law or
in equity in respect thereof, in the event of a breach by

8

--------------------------------------------------------------------------------



Lessee under this Section 7.4 by virtue of the operation, ownership, or
management of, or an ownership interest in, or the failure to sell, dispose of
or cease to manage, or transfer the management of, as applicable, any facility
lying within the Prohibited Area applicable to the Springtree Facility, then
unless and until such Lessee or its applicable Affiliate sells, disposes of or
ceases to manage, or transfers the management of, as directed by Lessor, such
facility to a non-Affiliate of Lessee, then Lessee shall pay to Lessor each
month as an Additional Charge under this Lease (in addition to Minimum Rent and
all other Additional Charges payable hereunder) an amount equal to five percent
(5%) of the gross revenue of such facility for such month (calculated as if such
facility were a Facility). For the avoidance of doubt, Lessee shall not be in
breach under this Section 7.4 by reason of any facility located within the
Prohibited Area applicable to the Springtree Facility acquired as part of a
Portfolio Acquisition permitted hereunder, and no such Additional Charge shall
be due or payable with respect to any such facility, unless and until Lessee or
its applicable Affiliate fails to sell, dispose of or cease to manage, or
transfer the management of, such facility prior to the expiration of the
twenty-four (24) month period described above following Lessor's election to
require that Lessee or its applicable Affiliate dispose of such facility.”
(iii)    A new Section 7.4.4 is added to the Original Master Lease to read, in
its entirety, as follows:
“Notwithstanding any provision of this Lease to the contrary, in the event that
counsel or independent accountants for Lessor determine that there exists a
material risk that any amounts due to Lessor under Section 7.4.2 would be
treated as gross income for purposes of section 856 of the Code that is not
described in section 856(c)(2) or 856(c)(3) of the Code, as applicable (such
gross income, “Nonqualifying Income”) to Lessor (or its direct or indirect owner
that is a REIT), the amount paid to Lessor pursuant to this Agreement in any
taxable year of Lessor shall not exceed the maximum amount that can be paid to
Lessor in such year without causing Lessor (or its direct or indirect owner that
is a REIT) to fail to meet the requirements applicable to REITs under the Code
(the “REIT Requirements”) for such year, determined as if the payment of such
amount were Nonqualifying Income. If the amount payable for any taxable year of
Lessor under the preceding sentence is less than the amount that otherwise would
be payable to Lessor pursuant to this Lease (the amount of such deficit, the
“Expense Amount”), then: (A) Lessor shall deposit such Expense Amount in escrow
with an escrow agent mutually satisfactory to Lessor and Lessee under an escrow
agreement conforming to the terms of this paragraph; and (B) Lessor shall not be
entitled to any such Expense Amount, unless and until Lessor delivers to the
escrow agent, at the sole option of Lessor, (i) an opinion of Lessor’s tax
counsel to the effect that such amount, if and to the extent paid, would not
constitute Nonqualifying Income, (ii) a letter from Lessor’s independent
accountants indicating the maximum amount that can be paid at that time to
Lessor without

9

--------------------------------------------------------------------------------



causing Lessor (or its direct or indirect owner that is a REIT) to fail to meet
the REIT Requirements for any relevant taxable year, in which case Lessor shall
be paid such maximum amount, or (iii) a private letter ruling issued by the
Internal Revenue Service indicating that the receipt of any Expense Amount
hereunder will not cause Lessor (or its direct or indirect owner that is a REIT)
to fail to satisfy the REIT Requirements. Lessee’s and escrow holder’s
obligation to pay any Expense Amounts shall terminate ten (10) years from the
Springtree Restatement Date and, upon such date, the escrow holder shall remit
any remaining funds in escrow to Lessee and Lessee shall have no obligation to
make any further payments to Lessor with respect to such Expense Amounts
notwithstanding that such Expense Amounts have not been paid as of such date.
For all purposes of this Lease, (i) Lessor releases Lessee from any claims that
may arise from actions taken by Lessee at the request of Lessor or its agent
under this Section 7.4.4, and (ii) Lessor’s right to receive Expense Amounts
shall be limited to the amounts in escrow and Lessee shall have no obligation to
make any further payments to Lessor with respect to such Expense Amounts.”


(g)    Maintenance and Repair. The phrase “Group 3 Facilities, the Group 4
Facilities, the Group 5 Facilities, the Chestnut Hill Facility, the Group 8
Facilities, the Fox Run Facility and the Group 10 Facilities, the applicable
Restatement Date.” appearing in Section 9.1.1 of the Original Master Lease (as
amended by the Amendments) is hereby amended to read “Group 3 Facilities, the
Group 4 Facilities, the Group 5 Facilities, the Chestnut Hill Facility, the
Group 8 Facilities, the Fox Run Facility, the Group 10 Facilities, and the
Springtree Facility, the applicable Restatement Date.”
(h)    Capital Projects. The phrases “Group 3 Facilities, Group 4 Facilities,
Group 5 Facilities, Chestnut Hill Facility, Beckett Lake Facility, Group 8
Facilities, Fox Run Facility and Group 10 Facilities” and “Group 3 Facility,
Group 4 Facility, Group 5 Facility, Chestnut Hill Facility, Beckett Lake
Facility, Group 8 Facilities, Fox Run Facility or Group 10 Facility” appearing a
number of times in Section 9.3 of the Original Master Lease (as amended by the
Amendments) are hereby amended to read “Group 3 Facilities, Group 4 Facilities,
Group 5 Facilities, Chestnut Hill Facility, Beckett Lake Facility, Group 8
Facilities, Fox Run Facility, Group 10 Facilities and Springtree Facility” and
“Group 3 Facility, Group 4 Facility, Group 5 Facility, Chestnut Hill Facility,
Beckett Lake Facility, Group 8 Facility, Fox Run Facility, Group 10 Facility or
Springtree Facility” respectively, in each instance.
(i)    Liens. The phrase “Group 3 Facilities, the Group 4 Facilities, the Group
5 Facilities, the Chestnut Hill Facility, the Group 8 Facilities, the Fox Run
Facility and the Group 10 Facilities, the applicable Restatement Date, with
respect to such Group 3 Facility, Group 4 Facility, Group 5 Facility, Chestnut
Hill Facility, Group 8 Facility, Fox Run Facility and Group 10 Facility”
appearing in Section 11.1 of the Original Master Lease (as amended by the
Amendments) is hereby amended to read “Group 3 Facilities, the Group 4
Facilities, the Group 5 Facilities, the Chestnut Hill Facility, the Group 8
Facilities, the Fox Run Facility, the Group 10 Facilities, and the Springtree
Facilities, the applicable Restatement Date, with respect to such

10

--------------------------------------------------------------------------------



Group 3 Facility, Group 4 Facility, Group 5 Facility, Chestnut Hill Facility,
Group 8 Facility, Fox Run Facility, Group 10 Facility, and Springtree Facility.”
(j)    Casualty. For purposes of Section 14.2.1 and 14.2.2 of the Original
Master Lease (as amended by the Amendments), the purchase price as provided
therein with respect to Springtree Facility shall be the Springtree Facility
Purchase Price immediately prior to such damage or destruction.
(k)    Condemnation. For purposes of Section 15.1.4 of the Original Master Lease
(as amended by the Amendments), Lessor shall be entitled to receive from any
Award relating to the Springtree Facility, subject to the rights of Facility
Mortgagees, no less than the Springtree Facility Purchase Price immediately
prior to the institution of the Condemnation.
(l)    Events of Default. The phrase “the Group 3 Facility Contract of
Acquisition, the Group 4 Facilities Contract of Acquisition, the Group 5
Facilities Contract of Acquisition, the Chestnut Hill Facility Contract of
Acquisition, the Beckett Lake Facility Contract of Acquisition, the Group 8
Facilities Contract of Acquisition, the Fox Run Facility Contract of Acquisition
and/or the Group 10 Facilities Contract of Acquisition” appearing in each of
Sections 16.l(a) and 16.1(k) of the Original Master Lease (as amended by the
Amendments) is hereby replaced with the phrase “the Group 3 Facility Contract of
Acquisition, the Group 4 Facilities Contract of Acquisition, the Group 5
Facilities Contract of Acquisition, the Chestnut Hill Facility Contract of
Acquisition, the Beckett Lake Facility Contract of Acquisition, the Group 8
Facilities Contract of Acquisition, the Fox Run Facility Contract of
Acquisition, the Group 10 Facilities Contract of Acquisition, and/or the
Springtree Facility Contract of Acquisition.”
(m)    Renewal Terms. Section 19.1 of the Original Master Lease (as amended by
the Amendments) is hereby amended to add the following to the end of the first
paragraph therein: “Notwithstanding the foregoing, Lessee’s right to renew the
Term of this Lease with respect to the Springtree Facility shall be subject to
confirmation by Lessor in its discretion that, after giving effect to such
renewal, the aggregate remaining term of the Master Lease with respect to the
Springtree Facility shall be less than or equal to Eighty Percent (80%) of the
remaining useful life of the Springtree Facility.
(n)    Lessee’s Obligation to Purchase. For purposes of Section 16.5 of the
Original Master Lease (as amended by the Amendments), the amount required to be
paid by Lessee upon any exercise of Lessor’s rights to require Lessee to
purchase the Springtree Facility following a Put Event pursuant to such
Section shall be equal to the Springtree Facility Put Event Price for the
Springtree Facility, plus, in any event, all Rent then due and payable
(excluding the installment of Minimum Rent due on the purchase date) under the
Master Lease, as hereby amended, with respect to the Springtree Facility.
(o)    Quiet Enjoyment. The phrase “Group 3 Facilities, the Group 4 Facilities,
the Group 5 Facilities, the Chestnut Hill Facility, the Group 8 Facilities, the
Fox Run Facility or the Group 10 Facilities, the applicable Restatement Date”
appearing in Section 32.1 of

11

--------------------------------------------------------------------------------



the Original Master Lease (as amended by the Amendments) is hereby amended to
read “Group 3 Facilities, the Group 4 Facilities, the Group 5 Facilities, the
Chestnut Hill Facility, the Group 8 Facilities, the Fox Run Facility, the Group
10 Facilities, or the Springtree Facility, the applicable Restatement Date.”
(p)    New Master Lease. A new Section 31.3 is hereby added to the Master Lease:
“Lessor shall have the right, exercisable in its discretion at any time during
the Term by giving written notice thereof to Lessee, to require Lessee to
execute and deliver an amendment to any other lease entered into by Lessor or
any of its Affiliates and Lessee or any of its Affiliates (such other lease, the
“Other Lease”), in either case such that the Leased Property and the facilities
covered by the Other Lease (collectively, the “Other Leased Property”) are
leased by Lessor and any applicable Affiliates to Lessee and any applicable
Affiliates pursuant to a single, indivisible, integrated and unitary lease
agreement and economic unit (a “New Master Lease”). The lease of the Leased
Property and the Other Leased Property pursuant to a New Master Lease shall be
upon the terms and conditions set forth in (i) this Lease with respect to the
Leased Property and (ii) the Other Lease with respect to the Other Leased
Property; provided, however, that the New Master Lease may include such
reasonable changes to this Lease and the Other Lease as may be necessary to
reflect the leasing of the Leased Property and the Other Leased Property
pursuant to a single, indivisible, integrated and unitary lease agreement and
economic unit. Effective as of the date of execution and delivery of a New
Master Lease, this Lease shall be deemed to be amended and restated in its
entirety by such New Master Lease; provided, however, that neither Lessee nor
any Guarantor shall be released from any of the obligations of the Lessee
hereunder or any Guarantor under a Guaranty occurring prior to such date.”
(q)    Lessee’s Option to Purchase.
(i)    Section 35.1.9 of the Original Master Lease (as amended by the
Amendments) is hereby further amended to read, in its entirety, as follows:
“35.1.9 Springtree Facility. Provided no Event of Default has occurred and is
continuing hereunder, Lessee shall have the option to purchase the Leased
Property of the Springtree Facility upon the expiration of the Fifteenth (15th)
Lease Year with respect to the Springtree Facility for an amount equal to the
Springtree Facility Purchase Price.”
(ii)    A new Section 35.1.10 is added to the Original Master Lease to read, in
its entirety, as follows:
“35.1.10 General. Lessee shall exercise the option(s) to purchase the Leased
Property set forth in Sections 35.1.1, 35.1.2, 35.1.3, 35.1.4, 35.1.5, 35.1.6,
35.1.7 35.1.8 and/or 35.1.9 above, as applicable, by:

12

--------------------------------------------------------------------------------



(i)    opening an escrow (the ‘Escrow’) with and by depositing either (a) cash
or (b) a letter of credit from a financial institution and in form in each case
acceptable to Lessor, the sum of Two and One-Half Percent (2.5%) of (1) with
respect to the Group 1 Facility(ies), the Minimum Repurchase Price, (2) with
respect to the Group 3 Facilities and Group 4 Facilities, the sum of (y) the
Group 3 Facility Purchase Price for all of the Group 3 Facilities, plus (z) the
Group 4 Facility Purchase Price for all of the Group 4 Facilities (as reasonably
estimated by Lessor with respect to any Group 4 Facility for which the Group 4
Facility Purchase Price has not yet been determined), (3) with respect to the
Group 5 Facilities, the Group 5 Facility Purchase Price for all of the Group 5
Facilities (as reasonably estimated by Lessor with respect to any Group 5
Facility for which the Group 5 Facility Purchase Price has not yet been
determined), (4) with respect to the Chestnut Hill Facility, the Chestnut Hill
Facility Purchase Price (as reasonably estimated by Lessor with respect to such
Facility if the Chestnut Hill Facility Purchase Price has not yet been
determined), (5) with respect to the Beckett Lake Facility, the Beckett Lake
Facility Purchase Price, (6) with respect to the Group 8 Facilities, the Group 8
Facility Purchase Price for all of the Group 8 Facilities (as reasonably
estimated by Lessor with respect to any Group 8 Facility for which the Group 8
Facility Purchase Price has not yet been determined), (7) with respect to the
Fox Run Facility, the Fox Run Facility Purchase Price (as reasonably estimated
by Lessor with respect to such Facility if the Fox Run Facility Purchase Price
has not yet been determined), (8) with respect to the Group 10 Facilities, the
Group 10 Facility Purchase Price for all of the Group 10 Facilities (as
reasonably estimated by Lessor with respect to any Group 10 Facility for which
the Group 10 Facility Purchase Price has not yet been determined) and (9) with
respect to the Springtree Facility, the Springtree Facility Purchase Price (as
reasonably estimated by Lessor with respect to such Facility if the Springtree
Facility Purchase Price has not yet been determined) (the ‘Opening Deposit’) and
a copy of this Lease with a national title company reasonably acceptable to
Lessor (‘Escrow Holder’) and giving written notice to Lessor of such deposit
with Escrow Holder no earlier than fifteen (15) months and not less than twelve
(12) months prior to the expiration of (A) with respect to the Group 1
Facility(ies), the Fixed Term or the Extended Term, as applicable, (B) with
respect to the Group 3 Facilities and Group 4 Facilities, the tenth (10th) Lease
Year of the Group 4 Facilities, (C) with respect to the Group 5 Facilities, the
tenth (10th) Lease Year of the Group 5 Facilities, (D) with respect to the
Chestnut Hill Facility, the tenth (10th) Lease Year of the Chestnut Hill
Facility, (E) with respect to the Beckett Lake Facility, the tenth (10th) Lease
Year of the Beckett Lake Facility, (F) with respect to the Group 8 Facilities,
the tenth (10th) Lease Year of the Group 8 Facilities, (G) with respect to the
Fox Run Facility, the tenth (10th) Lease Year of the Fox Run Facility, (H) with
respect to the Group 10 Facilities, the tenth (10th) Lease Year of the Group 10
Facilities, and (I) with respect to the Springtree Facility, the fifteenth
(15th) Lease Year of the Springtree Facility; and

13

--------------------------------------------------------------------------------



(ii)    delivering to Lessor concurrent with such notice a reaffirmation of the
Guaranty executed by Guarantors stating, in substance, that Guarantors’
obligations under the Guaranty shall extend to the purchase contract formed by
Lessor and Lessee upon proper and timely exercise of such option. If Lessee
shall not be entitled to exercise such option (e.g., by reason of an Event of
Default) or shall be entitled to exercise the same but shall fail to do so
within the time and in the manner herein provided, such option shall lapse and
thereafter not be exercisable by Lessee. No failure by Lessor to notify Lessee
of any defect in any attempted exercise of the foregoing option shall be deemed
a waiver by Lessor of the right to insist upon Lessee’s exercise of such option
in strict accordance with the provisions hereof. In the event that Lessee shall
properly and timely exercise such option, then such transaction shall be
consummated on or within ten (10) days after the expiration of (a) with respect
to the Group 1 Facility(ies), the Fixed Term or the Extended Term, as
applicable, (b) with respect to the Group 3 Facilities and Group 4 Facilities,
the tenth (10th) Lease Year of the Group 4 Facilities, (c) with respect to the
Group 5 Facilities, the tenth (10th) Lease Year of the Group 5 Facilities, (d)
with respect to the Chestnut Hill Facility, the tenth (10th) Lease Year of the
Chestnut Hill Facility, (e) with respect to the Beckett Lake Facility, the tenth
(10th) Lease Year of the Beckett Lake Facility, (f) with respect to the Group 8
Facilities, the tenth (10th) Lease Year of the Group 8 Facilities, (g) with
respect to the Fox Run Facility, the tenth (10th) Lease Year of the Fox Run
Facility, (h) with respect to the Group 10 Facilities, the tenth (10th) Lease
Year of the Group 10 Facilities, and (i) with respect to the Springtree
Facility, the fifteenth (15th) Lease Year of the Springtree Facility but in all
cases subject to any delays resulting from (1) a cause described in Section
45.1.16 below or (2) Lessor’s breach of its obligations set forth in this
Section 35 (the ‘Outside Closing Date’).”
(r)    Exhibits and Schedules.
(i)    Supplements to Exhibit A. Exhibit A-21 attached hereto is hereby appended
to and shall become part of Exhibit A to the Master Lease.
(ii)    Replacement of Exhibit C and Schedule 7.4.1. Exhibit C and
Schedule 7.4.1 to the Original Master Lease (as amended by the Amendments) are
hereby further amended and replaced, in their entirety, with Exhibit C and
Schedule 7.4.1 attached hereto, respectively.
4.    Springtree Facility Capital Renovation Projects.
(a)    Lessor shall provide to Lessee the Springtree Facility Capital Renovation
Project Allowance as provided for herein in accordance with and subject to the
provisions of this Section 4.
(b)    Without limiting the conditions set forth in clauses (c) through (e)
below, Lessor’s obligation to provide to Lessee any portion or all of the
Springtree Facility

14

--------------------------------------------------------------------------------



Capital Renovation Project Allowance as provided for herein is subject to, and
conditioned upon, Lessor and Lessee reasonably agreeing upon the scope, plans
and specifications, and a detailed final cost budget (as described in clause
(c) below) with respect to the Springtree Facility Capital Renovation Project
following the Effective Date.
(c)    Prior to commencing any work relating to the Springtree Facility Capital
Renovation Project for the Springtree Facility, Lessee shall provide Lessor with
the following, each of which shall be subject to Lessor’s reasonable approval:
(i) detailed plans and specifications and contracts for the work to be performed
in connection with such Springtree Facility Capital Renovation Project, (ii) a
detailed final budget to be prepared by or for Lessee, which budget shall also
provide a detailed cost breakdown of all construction costs, and which,
notwithstanding anything to the contrary, shall be delivered no later than one
(1) year after the Restatement Date (iii) any other detailed budget information
as Lessor may reasonably request and approve from Lessee; (iv) copies of all
building permits and other authorizations from any applicable governmental
authorities with jurisdiction required in connection with such Springtree
Facility Capital Renovation Project(s); (v) evidence that Lessee has filed,
recorded or posted a notice of non-responsibility in favor of Lessor; and (vi)
evidence of builder’s risk insurance reasonably acceptable to Lessor. Lessee
covenants and agrees that from and after commencement of construction and/or
performance of such Springtree Facility Capital Renovation Project, Lessee shall
diligently prosecute the same to completion in accordance with the terms of the
Master Lease, as hereby amended, and this Section 4 and satisfy all Disbursement
Conditions (as defined below) with respect thereto on or before the date that is
two years following the Effective Date (the “Outside Date”). Lessor shall have
reviewed and approved the budget for the Capital Budget Renovation on or before
the date that is one year following the Effective Date.
(d)    The budget described in subsection (c) above shall include, and Lessee
shall be responsible for paying to Lessor, (i) an amount equal to $1,650.00 for
each site visit to the Springtree Facility, but in no event more than one
(1) visit (except in the event Lessor reasonably determines that more visits are
necessary) made by Lessor for the purpose of inspecting such Springtree Facility
Capital Renovation Project work with respect to such Facility (the “Springtree
Facility Capital Renovation Site Review Fees”) and (ii) all legal fees, expenses
and disbursements incurred by Lessor in connection with the review of diligence
materials, documents and other information relating to the Springtree Facility
Capital Renovation Project, including engineering fees, accountants and other
professional fees (collectively, the “Springtree Facility Capital Renovation
Lessor Costs”). The Springtree Facility Capital Renovation Site Review Fees with
respect to the Springtree Facility Capital Renovation Lessor Costs shall be
deducted from the portion of the Springtree Facility Capital Renovation Project
Allowance allocated to the Springtree Facility prior to disbursement of any
portion thereof to Lessee as provided in Section 4(e) hereof, but for all
purposes of the Master Lease, as hereby amended, shall be deemed part of the
portion of the Springtree Facility Capital Renovation Project Allowance for the
Springtree Facility disbursed by Lessor as provided for herein.
(e)    The Springtree Facility Capital Renovation Project Allowance or any
portion thereof net of disbursements, if any, made pursuant to 4 (f) below (less
accrued

15

--------------------------------------------------------------------------------



Springtree Facility Capital Renovation Site Review Fees and the Springtree
Facility Capital Renovation Lessor Costs) shall be disbursed to Lessee within
fifteen (15) days after the last to occur of (the “Disbursement Conditions”):
(i) delivery by Lessee to Lessor of evidence satisfactory to Lessor as to the
Aggregate Costs of the Springtree Facility Capital Renovation Project for the
Springtree Facility; (ii) presentation of requested funding amounts organized in
accordance with the approved line-item budget categories; (iii) completion of
all work relating to such Springtree Facility Capital Renovation Project for the
Springtree Facility in accordance with the approved plans and specifications
therefor, including all punch-list items; (iv) delivery by Lessee to Lessor of
(A) a copy of all building permits and/or other authorizations from any
applicable governmental authorities with jurisdiction, (B) if applicable, a copy
of the certificate of occupancy (or local equivalent) and (C) if applicable, a
copy of a notice of completion showing thereon the recording stamp of the County
recorder, in each case with respect to the Springtree Facility Capital
Renovation Project for such Facility; and (v) delivery by Lessee to Lessor of
evidence reasonably satisfactory to Lessor that all of the work performed by
Lessee has been paid in full and that no claim of any mechanic or materialman
may become a lien on the Leased Property of such Facility, or any portion
thereof, including delivery to Lessor of unconditional lien releases executed by
all contractors, subcontractors and suppliers performing work or supplying
materials in connection with the Springtree Facility Capital Renovation Project
for the Springtree Facility. In no event shall Lessee be entitled to
disbursement of all or any portion of the Springtree Capital Renovation Project
Allowance unless and to the extent that Lessee has satisfied the Disbursement
Conditions on or prior to the Outside Date. In the event that Lessee is not
entitled to disbursement of the Springtree Facility Capital Renovation Project
Allowance, Lessee shall promptly pay to Lessor, as an Additional Charge, all
accrued and unpaid Springtree Facility Capital Renovation Site Review Fees and
Springtree Facility Capital Renovation Lessor Costs incurred in conjunction with
reviewing such disbursement request within fifteen (15) days after Lessor’s
written request therefor.
(f)    If the Aggregate Costs of the Springtree Facility Capital Renovation
Project for the Springtree Facility is greater than $300,000, a portion of the
Springtree Facility Capital Renovation Project Allowance (less accrued
Springtree Facility Capital Renovation Site Review Fees and the Springtree
Facility Capital Renovation Lessor Costs) shall be disbursed to Lessee upon
Lessee’s application to fund progress payments for the subject Springtree
Facility Capital Renovation Project for the Springtree Facility within fifteen
(15) days after the last to occur of (the “Progress Disbursement Conditions”):
(i) delivery by Lessee to Lessor of evidence satisfactory to Lessor as to the
portion of the Aggregate Costs of the Springtree Facility Capital Renovation
Project for the Springtree Facility paid as of the date of application by
Lessee, provided that the aggregate amount of such costs is greater than
$300,000; (ii) presentation of requested funding amounts organized in accordance
with the approved line-item budget categories; (iii) completion of all work
covered by the subject application and any prior application relating to such
Springtree Facility Capital Renovation Project for the Springtree Facility
materially in accordance with the approved plans and specifications therefor;
(iv) delivery by Lessee to Lessor of a copy of all building permits and/or other
authorizations from any applicable governmental authorities with jurisdiction;
and (v) delivery by Lessee to Lessor of evidence reasonably satisfactory to
Lessor that all of the work covered by the subject application and any prior
application has been paid in full and that no

16

--------------------------------------------------------------------------------



claim of any mechanic or materialman may become a lien on the Leased Property of
such Facility, or any portion thereof, including delivery to Lessor of
unconditional lien releases executed by all contractors, subcontractors and
suppliers performing work or supplying materials in connection with the work on
the Springtree Facility Capital Renovation Project for the Springtree Facility
covered by the subject application and any prior application. In no event shall
Lessee be entitled to disbursement of all or any portion of the Springtree
Capital Renovation Project Allowance unless and to the extent that Lessee has
satisfied the Progress Disbursement Conditions on or prior to the Outside Date.
In the event that Lessee is not entitled to disbursement of the Springtree
Facility Capital Renovation Project Allowance, Lessee shall promptly pay to
Lessor, as an Additional Charge, all accrued and unpaid Springtree Facility
Capital Renovation Site Review Fees and Springtree Facility Capital Renovation
Lessor Costs within fifteen (15) days after Lessor’s written request therefor.
(g)    Once the scope of the Capital Renovation Project has been approved,
Lessee shall obtain Lessor’s approval prior to making material modifications in
the scope or any changes for line-item budget costs that are individually
greater than $25,000; Lessor agrees to reasonably approve such reallocations of
project costs. Lessee shall likewise not execute any change orders representing
more than $25,000 in costs without first obtaining the approval of the Lessor.
5.    Representations and Warranties of Lessee. As of the Effective Date hereof,
each Lessee represents and warrants to the Lessor as follows:
(a)    Lessee is duly organized and validly existing under the laws of its state
of organization/formation, is qualified to do business and in good standing in
the State and has full power, authority and legal right to execute and deliver
this Amendment and to perform and observe the provisions of this Amendment to be
observed and/or performed by Lessee.
(b)    This Amendment has been duly authorized, executed and delivered by
Lessee, and constitutes and will constitute the valid and binding obligations of
Lessee enforceable against Lessee in accordance with its terms, except as such
enforceability may be limited by creditors rights, laws and general principles
of equity.
(c)    Lessee is solvent, has timely and accurately filed all tax returns
required to be filed by Lessee, and is not in default in the payment of any
taxes levied or assessed against Lessee or any of its assets, or subject to any
judgment, order, decree, rule or regulation of any governmental authority which
would, in each case or in the aggregate, adversely affect Lessee’s condition,
financial or otherwise, or Lessee’s prospects or the Leased Property.
(d)    No consent, approval or other authorization of, or registration,
declaration or filing with, any governmental authority is required for the due
execution and delivery of this Amendment, or for the performance by or the
validity or enforceability of this Amendment against Lessee.
(e)    The execution and delivery of this Amendment and compliance with the
provisions hereof will not result in (i) a breach or violation of (A) any Legal

17

--------------------------------------------------------------------------------



Requirement applicable to Lessee or any Facility now in effect; (B) the
organizational or charter documents of such party; (C) any judgment, order or
decree of any governmental authority binding upon Lessee; or (D) any agreement
or instrument to which Lessee is a counterparty or by which it is bound; or
(ii) the acceleration of any obligation of Lessee.
(f)    As of the Effective Date, Lessee has delivered to Lessor a validly-issued
license from the applicable government authority to operate the Springtree
Facility for its Primary Intended Use and for all other uses (if any)
contemplated under the Master Lease in conformance with all Legal Requirements
(as defined in the Springtree Facility Contract of Acquisition). Notwithstanding
anything to the contrary in the Master Lease, as hereby amended, or any of the
other Transaction Documents, including the Springtree Facility Contract of
Acquisition, a failure by Lessee to obtain the license described in this section
shall constitute an Event of Default and a Put Event with respect to the
Springtree Facility under the Master Lease, as hereby amended.
6.    Financing Statement Amendments. Lessee hereby authorizes Lessor to file
such financing statement amendments and other documents as may be necessary or
desirable to perfect or continue the perfection of Lessor’s security interest in
the Collateral (including the Collateral relating to the Group 10 Facilities).
7.    Reaffirmation of Master Lease and Treatment Thereof. Lessor and Lessee
hereby acknowledge, agree and reaffirm that (a) except as otherwise expressly
provided in the Master Lease, as hereby amended, the Master Lease, as hereby
amended, is and the parties intend the same for all purposes to be treated as a
single, integrated and indivisible agreement, and (b) the Master Lease, as
hereby amended, shall be treated as an operating lease for all purposes and not
as a synthetic lease, financing lease or loan, and Lessor shall be entitled to
all of the benefits of ownership of the Leased Property, including depreciation
for all federal, state and land tax purposes.
8.    Full Force and Effect; Counterparts; Facsimile Signatures. Except as
hereby amended, the Master Lease shall remain in full force and effect. This
Amendment may be executed in any number of counterparts, all of which shall
constitute one and the same instrument. Telecopied signatures or signatures
exchanged via email transmission in Portable Document Format (.pdf) may be used
in place of original signatures on this Amendment, and Lessor and Lessee both
intend to be bound by the signatures of the telecopied or emailed document.
9.    Reimbursement of Transaction Costs and Expenses. Lessor's costs and
expenses, including legal fees and expenses, incurred in connection with the
review, preparation, negotiation and documentation of this Amendment and the
Springtree Facility Contract of Acquisition and review of diligence in
connection with the Springtree Facility Capital Addition Project are and shall
be reimbursed to Lessor by Lessee. Lessee shall remit payment to Lessor within
ten (10) days after Lessor's delivery to Lessee of Lessor's invoice therefore.
Such reimbursement shall be deemed Rent under the Master Lease, as hereby
amended. In the event that such estimate exceeds the actual costs and fees of
Lessor, Lessor shall return such excess to Lessee.

18

--------------------------------------------------------------------------------



[Signature Pages Follow]





19

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first above written.
LESSOR:
 
WITNESSES:
WESTMINSTER HCP, LLC,
a Delaware limited liability company
___/s/ Sumie Branch_______________ 
Name: Sumie Branch
By: HCPI/TENNESSEE, LLC,
a Delaware limited liability company,
its Sole Member
__/s/ Jeanette Mungcal_____________ 
Name: Jeanette Mungcal
By: HCP, INC.,
a Maryland corporation,
its Managing Member
 
By: __/s/ Kendall K. Young_____ Name: Kendall K. Young
Title: Executive Vice President
WITNESSES:
HCP Springtree, LLC
 
a Delaware limited liability company
___/s/ Sumie Branch_______________ Name: Sumie Branch
By:__/s/ Kendall K. Young_____________ 
Name: Kendall K. Young
Title: Executive Vice President


__/s/ Jeanette Mungcal_____________ 
Name: Jeanette Mungcal
 
 
 
WITNESSES:
HCP OCOEE, LLC,
a Delaware limited liability company
___/s/ Sumie Branch_______________ 
Name: Sumie Branch
By:  __/s/ Kendall K. Young_____ Name: Kendall K. Young
Title: Executive Vice President
__/s/ Jeanette Mungcal_____________ 
Name: Jeanette Mungcal


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




[Lessor Signature Page 1 of 6 to Sixteenth Amendment to Master Lease]



--------------------------------------------------------------------------------



























 
WITNESSES:
HCP PORT ORANGE, LLC,
a Delaware limited liability company
___/s/ Sumie Branch_______________ 
Name: Sumie Branch
By:  __/s/ Kendall K. Young_____ Name: Kendall K. Young
Title: Executive Vice President
__/s/ Jeanette Mungcal_____________ 
Name: Jeanette Mungcal


 
 
 
 
 
 
WITNESSES:
HCP BECKETT LAKE, LLC,
a Delaware limited liability company
___/s/ Sumie Branch_______________ 
Name: Sumie Branch
By:  __/s/ Kendall K. Young_____ Name: Kendall K. Young
Title: Executive Vice President
__/s/ Jeanette Mungcal_____________ 
Name: Jeanette Mungcal
 


[Lessor Signature Page 2 of 6 to Sixteenth Amendment to Master Lease]



--------------------------------------------------------------------------------





WITNESSES:
HCP ST. AUGUSTINE, LLC,
a Delaware limited liability company
___/s/ Sumie Branch_______________ 
Name: Sumie Branch
By: __/s/ Kendall K. Young_____ Name: Kendall K. Young
Title: Executive Vice President
_/s/ Jeanette Mungcal______________ Name: Jeanette Mungcal
 
 
 
WITNESSES:
HCP CARROLLWOOD, LLC,
a Delaware limited liability company
___/s/ Sumie Branch_______________ 
Name: Sumie Branch
By: __/s/ Kendall K. Young_____ Name: Kendall K. Young
Title: Executive Vice President
__/s/ Jeanette Mungcal_____________ 
Name: Jeanette Mungcal
 
 
 
 
 
WITNESSES:
HCP GAINESVILLE, LLC,
a Delaware limited liability company
___/s/ Sumie Branch_______________ Name: Sumie Branch
By:  __/s/ Kendall K. Young_____ Name: Kendall K. Young
Title: Executive Vice President
__/s/ Jeanette Mungcal_____________ 
Name: Jeanette Mungcal
 




[Lessor Signature Page 3 of 6 to Sixteenth Amendment to Master Lease]



--------------------------------------------------------------------------------





WITNESSES:
HCP OVIEDO, LLC,
a Delaware limited liability company
___/s/ Sumie Branch_______________ 
Name: Sumie Branch
By:  __/s/ Kendall K. Young_____ Name: Kendall K. Young
Title: Executive Vice President
__/s/ Jeanette Mungcal_____________ 
Name: Jeanette Mungcal
 
 
 
WITNESSES:
HCP WEKIWA SPRINGS, LLC,
a Delaware limited liability company
___/s/ Sumie Branch_______________ 
Name: Sumie Branch
By:  __/s/ Kendall K. Young_____ Name: Kendall K. Young
Title: Executive Vice President
__/s/ Jeanette Mungcal_____________ 
Name: Jeanette Mungcal
 
 
 
WITNESSES:
HCP OAK PARK, LLC,
a Delaware limited liability company
___/s/ Sumie Branch_______________ 
Name: Sumie Branch
By: __/s/ Kendall K. Young_____ Name: Kendall K. Young
Title: Executive Vice President
__/s/ Jeanette Mungcal_____________ 
Name: Jeanette Mungcal
 
 
 
 
 




[Lessor Signature Page 4 of 6 to Sixteenth Amendment to Master Lease]



--------------------------------------------------------------------------------





WITNESSES:
HCP CY-FAIR, LLC,
a Delaware limited liability company
___/s/ Sumie Branch_______________Name: Sumie Branch
By: __/s/ Kendall K. Young_____ Name: Kendall K. Young
Title: Executive Vice President
__/s/ Jeanette Mungcal_________ Name: Jeanette Mungcal
 
 
 
WITNESSES:
HCP FRIENDSWOOD, LLC,
a Delaware limited liability company
___/s/ Sumie Branch_______________ Name: Sumie Branch
By:  __/s/ Kendall K. Young_____ Name: Kendall K. Young
Title: Executive Vice President
__/s/ Jeanette Mungcal_____________ 
Name: Jeanette Mungcal
 
WITNESSES:
HCP IRVING, LLC,
a Delaware limited liability company
___/s/ Sumie Branch_______________ 
Name: Sumie Branch
By:  __/s/ Kendall K. Young_____ Name: Kendall K. Young
Title: Executive Vice President
__/s/ Jeanette Mungcal_____________ 
Name: Jeanette Mungcal
 
 
 
 
 




[Lessor Signature Page 5 of 6 to Sixteenth Amendment to Master Lease]



--------------------------------------------------------------------------------





WITNESSES:
HCP EMFIN PROPERTIES, LLC,
a Delaware limited liability company
___/s/ Sumie Branch_______________ 
Name: Sumie Branch
By:  __/s/ Kendall K. Young_____ Name: Kendall K. Young
Title: Executive Vice President
__/s/ Jeanette Mungcal_________ Name: Jeanette Mungcal
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




[Lessor Signature Page 6 of 6 to Sixteenth Amendment to Master Lease]



--------------------------------------------------------------------------------



LESSEE:
 
WITNESSES:
LH ASSISTED LIVING, LLC,
A Delaware limited liability company
__/s/ Darcy Bowers Webb___________ 
Name: Darcy Bowers Webb
By:   /s/ Eric Mendelsohn________________ 
Name: Eric Mendelsohn
Title: SVP Corporate Development
_/s/ Kimberly Bottemiller____________ 
Name: Kimberly Bottemiller
 
 
 
WITNESSES:
SUMMERVILLE AT HILLSBOROUGH, L.L.C., a New Jersey limited liability company
__/s/ Darcy Bowers Webb___________ 
Name: Darcy Bowers Webb
By:   /s/ Eric Mendelsohn________________ 
Name: Eric Mendelsohn
Title: SVP Corporate Development
_/s/ Kimberly Bottemiller____________ Name: Kimberly Bottemiller
 
 
 
WITNESSES:
SUMMERVILLE at OCOEE, INC.,
a Delaware corporation
__/s/ Darcy Bowers Webb___________Name: Darcy Bowers Webb
By:  /s/ Eric Mendelsohn________________ Name: Eric Mendelsohn
Title: SVP Corporate Development
_/s/ Kimberly Bottemiller____________ 
Name: Kimberly Bottemiller
 
 
 
 
 




[Lessee Signature Page 1 of 7 to Sixteenth Amendment to Master Lease]

--------------------------------------------------------------------------------



WITNESSES:
SUMMERVILLE AT PORT ORANGE, INC., a Delaware corporation
__/s/ Darcy Bowers Webb__________ 
Name: Darcy Bowers Webb
By:  /s/ Eric Mendelsohn________________ 
Name: Eric Mendelsohn
Title: SVP Corporate Development
_/s/ Kimberly Bottemiller__________ Name: Kimberly Bottemiller
 
 
 
WITNESSES:
SUMMERVILLE AT STAFFORD, L.L.C.,
a New Jersey limited liability company
__/s/ Darcy Bowers Webb__________ 
Name: Darcy Bowers Webb
By:  /s/ Eric Mendelsohn________________ 
Name: Eric Mendelsohn
Title: SVP Corporate Development
_/s/ Kimberly Bottemiller__________ 
Name: Kimberly Bottemiller
 
 
 
WITNESSES:
SUMMERVILLE AT VOORHEES, L.L.C.,
a New Jersey limited liability company
__/s/ Darcy Bowers Webb__________ 
Name: Darcy Bowers Webb
By:  /s/ Eric Mendelsohn________________ 
Name: Eric Mendelsohn
Title: SVP Corporate Development
_/s/ Kimberly Bottemiller__________ Name: Kimberly Bottemiller


 
 


[Lessee Signature Page 2 of 7 to Sixteenth Amendment to Master Lease]



--------------------------------------------------------------------------------





WITNESSES:
SUMMERVILLE AT WESTMINSTER, INC., a Maryland corporation
__/s/ Darcy Bowers Webb_________ 
Name: Darcy Bowers Webb
By:  /s/ Eric Mendelsohn________________
Name: Eric Mendelsohn
Title: SVP Corporate Development
_/s/ Kimberly Bottemiller_________ Name: Kimberly Bottemiller
 
 
 
 
 
WITNESSES:
Emeritus Corporation,
a Washington corporation
__/s/ Darcy Bowers Webb_________ 
Name: Darcy Bowers Webb
By:  /s/ Eric Mendelsohn________________ 
Name: Eric Mendelsohn
Title: SVP Corporate Development
_/s/ Kimberly Bottemiller_________ Name: Kimberly Bottemiller
 
 
 
 
 
WITNESSES:
SUMMERVILLE AT CY-FAIR ASSOCIATES, L.P., a Delaware limited partnership
__/s/ Darcy Bowers Webb_________ 
Name: Darcy Bowers Webb
By: SUMMERVILLE AT CY-FAIR, LLC
a Delaware limited liability company,
its General Partner
_/s/ Kimberly Bottemiller_________ Name: Kimberly Bottemiller
By:  /s/ Eric Mendelsohn________________ 
Name: Eric Mendelsohn
Title: SVP Corporate Development
 
 


[Lessee Signature Page 3 of 7 to Sixteenth Amendment to Master Lease]



--------------------------------------------------------------------------------









WITNESSES:
SUMMERVILLE AT FRIENDSWOOD, ASSOCIATES, L.P.,
a Delaware limited partnership
__/s/ Darcy Bowers Webb________ 
Name: Darcy Bowers Webb
By: SUMMERVILLE AT FRIENDSWOOD, LLC,
a Delaware limited liability company,
its General Partner
_/s/ Kimberly Bottemiller________ Name: Kimberly Bottemiller
By:  /s/ Eric Mendelsohn________________ 
Name: Eric Mendelsohn
Title: SVP Corporate Development
 
 
 
 
WITNESSES:
SUMMERVILLE AT ST. AUGUSTINE, LLC,
a Delaware limited liability company
__/s/ Darcy Bowers Webb________ Name: Darcy Bowers Webb
By:  /s/ Eric Mendelsohn________________ 
Name: Eric Mendelsohn
Title: SVP Corporate Development
_/s/ Kimberly Bottemiller________ Name: Kimberly Bottemiller
 
 
 
WITNESSES:
SUMMERVILLE AT IRVING ASSOCIATES LP,
a Delaware limited partnership
__/s/ Darcy Bowers Webb__   Name: Darcy Bowers Webb
By: SUMMERVILLE AT IRVING, LLC
a Delaware limited liability company,
its General Partner
_/s/ Kimberly Bottemiller________ Name: Kimberly Bottemiller
By:  /s/ Eric Mendelsohn________________ 
Name: Eric Mendelsohn
Title: SVP Corporate Development




[Lessee Signature Page 4 of 7 to Sixteenth Amendment to Master Lease]



--------------------------------------------------------------------------------



WITNESSES:
SUMMERVILLE AT CHESTNUT HILL, LLC,
a Delaware limited liability company
__/s/ Darcy Bowers Webb________ 
Name: Darcy Bowers Webb
By:   /s/ Eric Mendelsohn________________ Name: Eric Mendelsohn
Title: SVP Corporate Development
_/s/ Kimberly Bottemiller________ Name: Kimberly Bottemiller
 
 
 
WITNESSES:
SUMMERVILLE 9 LLC,
a Delaware limited liability company
__/s/ Darcy Bowers Webb________ 
Name: Darcy Bowers Webb
By:   /s/ Eric Mendelsohn________________ 
Name: Eric Mendelsohn
Title: SVP Corporate Development
_/s/ Kimberly Bottemiller________ Name: Kimberly Bottemiller
 
WITNESSES:
SUMMERVILLE AT CARROLLWOOD, LLC,
a Delaware limited liability company
__/s/ Darcy Bowers Webb________ 
Name: Darcy Bowers Webb
By:  /s/ Eric Mendelsohn________________ 
Name: Eric Mendelsohn
Title: SVP Corporate Development
_/s/ Kimberly Bottemiller________ Name: Kimberly Bottemiller
 
 
 
 
 


[Lessee Signature Page 5 of 7 to Sixteenth Amendment to Master Lease]



--------------------------------------------------------------------------------





WITNESSES:
SUMMERVILLE AT GAINESVILLE, LLC,
a Delaware limited liability company
__/s/ Darcy Bowers Webb________ 
Name: Darcy Bowers Webb
By:  /s/ Eric Mendelsohn________________ Name: Eric Mendelsohn
Title: SVP Corporate Development
_/s/ Kimberly Bottemiller________ Name: Kimberly Bottemiller
 
 
 
WITNESSES:
SUMMERVILLE AT FOX RUN LLC,
a Delaware limited liability company
__/s/ Darcy Bowers Webb________Name: Darcy Bowers Webb
By:  /s/ Eric Mendelsohn________________ 
Name: Eric Mendelsohn
Title: SVP Corporate Development
_/s/ Kimberly Bottemiller________ Name: Kimberly Bottemiller
 
 
 
WITNESSES:
SUMMERVILLE AT WEKIWA SPRINGS LLC,
a Delaware limited liability company
__/s/ Darcy Bowers Webb________ 
Name: Darcy Bowers Webb
By:  /s/ Eric Mendelsohn________________ 
Name: Eric Mendelsohn
Title: SVP Corporate Development
_/s/ Kimberly Bottemiller________ Name: Kimberly Bottemiller
 
 
 
 
 




[Lessee Signature Page 6 of 7 to Sixteenth Amendment to Master Lease]



--------------------------------------------------------------------------------





WITNESSES:
SUMMERVILLE AT OAK PARK LLC,
a Delaware limited liability company
__/s/ Darcy Bowers Webb________ 
Name: Darcy Bowers Webb
By:  /s/ Eric Mendelsohn________________ 
Name: Eric Mendelsohn
Title: SVP Corporate Development
_/s/ Kimberly Bottemiller________ Name: Kimberly Bottemiller
 
 
 
WITNESSES:
THE ESTATES OF OAK RIDGE LLC,
a Delaware limited liability company
__/s/ Darcy Bowers Webb________ 
Name: Darcy Bowers Webb
By:   /s/ Eric Mendelsohn________________ 
Name: Eric Mendelsohn
Title: SVP Corporate Development
_/s/ Kimberly Bottemiller________ Name: Kimberly Bottemiller
 
 
 
WITNESSES:
SUMMERVILLE AT OVIEDO LLC,
a Delaware limited liability company
__/s/ Darcy Bowers Webb________Name: Darcy Bowers Webb
By:  /s/ Eric Mendelsohn________________ 
Name: Eric Mendelsohn
Title: SVP Corporate Development
_/s/ Kimberly Bottemiller________ Name: Kimberly Bottemiller
 
 
 
 
 






[Lessee Signature Page 7 of 7 to Sixteenth Amendment to Master Lease]



--------------------------------------------------------------------------------



REAFFIRMATION AND CONSENT OF GUARANTORS
Each of the undersigned Guarantors hereby (i) reaffirms all of its obligations
under its applicable Guaranty, (ii) consents to the foregoing Amendment and
(iii) agrees that its obligations under the applicable Guaranty shall extend to
Lessee’s duties, covenants and obligations pursuant to the Master Lease, as
hereby amended.
SSL:
WITNESSES:
SUMMERVILLE SENIOR LIVING, INC.,
a Delaware corporation
__/s/ Darcy Bowers Webb___________Name: Darcy Bowers Webb
By:  /s/ Eric Mendelsohn________________ Name: Eric Mendelsohn
Title: SVP Corporate Development
_/s/ Kimberly Bottemiller____________ Name: Kimberly Bottemiller
 
 
 
EMERITUS:
 
WITNESSES:
EMERITUS CORPORATION,
a Washington corporation
__/s/ Darcy Bowers Webb___________
Name: Darcy Bowers Webb
By:  /s/ Eric Mendelsohn________________ 
Name: Eric Mendelsohn
Title: SVP Corporate Development
_/s/ Kimberly Bottemiller____________ 
Name: Kimberly Bottemiller
 






Sixteenth Amendment to Master Lease Exhibit C

